Citation Nr: 0404497	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  96-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to June 1973 with 
additional service in the Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied service connection for PTSD. 

In December 1996, a hearing was held at the RO before a local 
hearing officer, and, in October 2003, a hearing was held at 
the RO before the undersigned. 

During the pendency of the appeal, the veteran has relocated 
and his claim is being handled by the Columbia, South 
Carolina, RO.

In this case, entitlement to service connection for PTSD had 
been previously denied, although the RO addressed the issue 
in the rating action on appeal on a de novo basis.  The Board 
is required to make an independent determination as to 
whether new and material evidence has been received; as such, 
the issue is as listed on the title page.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  By decision of the RO dated in October 1987, with notice 
in that same month, service connection for PTSD was denied.  
There was no timely appeal filed.

3.  Evidence associated with the claims file since the 
October 1987 decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for PTSD.

4.  The veteran has a diagnosis of PTSD, medically linked to 
an in-service event; the occurrence of the veteran's alleged 
stressor is supported by credible evidence.

5.  It is at least as likely as not that the veteran 
currently has PTSD resulting from an in-service stressor.


CONCLUSIONS OF LAW

1.  The October 1987 decision of the regional office that 
denied service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2003).

2.  Evidence received since the October 1987 RO decision is 
new and material, and, thus, the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-
2003).

3.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A (West 1991 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision in this case, the Board 
finds that all duty to assist and to notify the appellant 
pursuant to the Veterans Claims Assistance Acts of 2000 and 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) as to the new and material issue is 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's service records show that he served in Vietnam 
from November 1969 to June 1970 with Co. D, 169th Engr Co, 
with the principal duty as carpenter and heavy construction 
carpenter; from June 1970 to September 1970 with Co. D, 35th 
Engr Bn, with his principal duty as CBT construction 
specialist; and from September 1970 to November 1970 with Co. 
C, 69th Engr Bn (Const), with his principal duty as 
carpenter.  Awards and decorations received include National 
Defense Service Medal, Good Conduct Medal, Two Overseas Bars, 
Vietnam Service Medal, and Vietnam Campaign Medal.  On a 
history report at separation from service, no history of 
nervous trouble was reported.

Post service, in October 1986, the veteran filed a claim of 
service connection for PTSD.  VA treatment records from June 
1986 to January 1987 show that the veteran was seen for 
psychiatric treatment.  A January 1987 report notes that the 
veteran served in combat in Vietnam and had traumatic 
experiences that affected him emotionally.  The veteran had 
long standing PTSD symptoms since his return from Vietnam.  
He had been diagnosed as having PTSD and was being treated.

At a VA examination from June 1987 the veteran's history was 
that he was a combat engineer in Vietnam from 1969 to 1970.  
The diagnosis was chronic PTSD.

By rating action of October 1987, service connection for PTSD 
was denied, with notice to the veteran in that same month.  
The RO determined that there was not an identifiable stressor 
upon which a PTSD diagnosis could be based.

Evidence received subsequent to the October 1987 rating 
action includes VA records regarding treatment for PTSD 
beginning in June 1986 and a VA examination in March 1994 
that provides a diagnosis of PTSD.  Reports from VA providers 
in January 2003 show the veteran continued to be treated for 
PTSD.  As part of this, a VA hospital report shows the 
veteran was admitted from September 1993 to January 1994 for 
treatment for PTSD and major depression.  His PTSD stressors 
in service included, in pertinent part, being subjected to 
mortars, rockets, and sniper fire.  The veteran additionally 
testified at an RO hearing, a Board hearing, and submitted 
photographs and a lay statements in support of his claim.  As 
well, Social Security Administration (SSA) records were 
received that show the veteran was granted disability 
benefits in September 1993, with a diagnosis of PTSD.

A December 1995 report from the Environmental Support Group 
includes copies of operational reports from the units to 
which the veteran was assigned while in Vietnam.  A record 
shows that construction operations had experienced enemy 
activity consisting of mines, booby-traps, sniper fire, 
sapper probes against basecamps, ambushes against work sites, 
and indirect fire by rockets and mortars which had resulted 
in some hostile deaths, wounded, and destruction of 
equipment.  

The evidence received subsequent to the October 1987 RO 
decision, the VA records, including the September 1993 to 
January 1994 hospital record, and the Environmental Support 
Group report are both new and material in that they have not 
been considered previously and are not cumulative of evidence 
already of record and bear directly and substantially upon 
the matter under consideration and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim, as the records identify a stressor upon which 
the veteran's diagnosis of PTSD is based.  Further, it 
appears that the RO considered these records to be new and 
material by reopening the claim.  Hence, the claim of service 
connection for PTSD is reopened by new and material evidence.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

Resolving all reasonable doubt in the favor of the veteran, 
the Board finds that the evidence is at least in equipoise 
that the veteran has PTSD which is related to his service.  
The Environmental Support Group report notes that the 
veteran's unit was exposed to mortars, rockets, and sniper 
fire, which is one of the stressors upon which the veteran's 
diagnosis of PTSD is based in the September 1993 to January 
1994 VA hospital report.  In Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the U.S. Court of Appeals for Veterans' 
Claims opined that the fact that a veteran, who had a 
noncombatant military occupational specialty, was stationed 
with a unit that was present while enemy attacks occurred 
would strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with the 
unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  
Although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).

In summary, the Board finds that the evidence supports the 
veteran's claim.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



